Citation Nr: 0700912	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-11 015	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a herniated nucleus pulposus (HNP) with 
radiculopathy, currently evaluated as 40% disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1960 to January 
1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2001 rating action that denied a rating in 
excess of 40% for postoperative residuals of a HNP with 
radiculopathy.

In November 2004, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

By decision of April 2005, the Board remanded the issue on 
appeal to the RO for further development of the evidence and 
for due process development.

For reasons expressed below, the issue on appeal is again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)), the 
Board finds that all development action needed to render a 
fair decision on the claim on appeal has not been 
accomplished.

A Remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).   

In April 2005, the Board remanded this case to the RO to 
arrange for the veteran to undergo VA examination to obtain 
specific clinical findings necessary to adjudicate the claim 
on appeal.  Appellate review discloses that all of the 
previously requested action has not been accomplished, and 
that the evidence currently of record is insufficient to 
fairly adjudicate that claim.  

Although the veteran underwent VA examination in May 2005, 
the physician failed to render the requested assessment of 
the frequency and duration of attacks of the postoperative 
residuals of a HNP with radiculopathy, to specifically 
include an assessment of any incapacitating episodes 
necessitating bed rest prescribed by a physician during a 12-
month period.  

As there is no medical evidence or opinion that addresses 
these questions, the Board finds that this matter must be 
remanded to the RO to obtain supplemental statements from the 
same VA examiner, if available, to resolve the increased 
rating issue on appeal.  The Board emphasizes that only 
additional statements based on the current evidence of record 
are sought, not an additional examination of the veteran, 
unless such new examination is unavoidable.

If another examination of the veteran is needed, he is hereby 
advised that failure to report for such scheduled 
examination, without good cause, shall result in denial of 
the claim for an increased rating.  See 38 C.F.R. § 3.655 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report for any scheduled examination, the RO should obtain 
and associate with the claims folder a copy of any notice of 
the examination sent to him by the pertinent VA medical 
facility.    

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal. 
The RO's notice letter to the veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A § 
5103(b) (1); but see 38 U.S.C.A. § 5103(b (3) (amending the 
relevant statute to clarify that the VA may make a decision 
on a claim before the expiration of the 1-year notice 
period).  The RO should also ensure that its notice to the 
appellant meets the requirements of the decision of the U.S. 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2005), as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 .  This should include obtaining copies of 
all records of his medical treatment for a low back 
disability from November 2005 to the present time at the 
Holmes Regional Medical Center Pain Clinic, Melbourne, 
Florida, including by Ronald J. Stern, M.D.

The record also reflects that outstanding VA medical records 
should be obtained. The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that the complete records of all treatment and 
evaluation of the veteran for his low back at the Brevard VA 
Clinic in Viera, Florida from May 2005 to the present time 
should be obtained and associated with the claims folder.  
The Board points out that, under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records should continue until 
either the records are received or notification is provided 
that further efforts to obtain such records would be futile.  
See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain copies of any 
and all records of medical treatment of 
the veteran for his low back from May 
2005 to the present time at the Brevard 
VA Clinic, Viera, Florida.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims folder.  

2.  The RO should send the veteran and 
his representative a letter requesting 
him to provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
pertinent evidence that is not currently 
of record.  This should include obtaining 
copies of all records of his medical 
treatment for a low back disability from 
November 2005 to the present time at the 
Holmes Regional Medical Center Pain 
Clinic, Melbourne, Florida, including by 
Ronald J. Stern, M.D. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/
Hartman, cited to above, as appropriate.  
The RO's letter should clearly explain to 
the veteran that he has a full 1-year 
period to respond (although the VA may 
decide the claim within the 1-year 
period).   

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

4.  Thereafter, the RO should return the 
claims folder to Sheila Brennan, M.D., at 
the Tampa, Florida VA Medical Center for 
supplemental opinions pertaining to her 
examination of the veteran on May 18, 
2005.  Dr. Brennan should review the 
claims folder and, with respect to the 
assessment of the frequency and duration 
of attacks of postoperative residuals of 
a HNP with radiculopathy, render an 
opinion for the record as to whether any 
such residuals are manifested by 
incapacitating episodes having a total 
duration of at least (a) 1 week but less 
than 2 weeks during any        12-month 
period; (b) 2 weeks but less than 4 weeks 
during any 12-month period; (c) 4 weeks 
but less than   6 weeks during any 12-
month period; or (d) 6 weeks or more 
during any 12-month period.  (The 
examiner should note that an 
"incapacitating episode" is defined for 
VA rating purposes as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest and 
treatment prescribed by a physician.)  

Dr. Brennan should also render an opinion 
as to whether the veteran's low back 
symptoms are best characterized as (a) 
severe, with recurring attacks, with 
intermittent relief, or (b) pronounced, 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.

The physician should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.

5.  If Dr. Brennan is unavailable or 
unable to render the requested 
supplemental opinions without examining 
the veteran, the RO should arrange for 
the veteran to undergo such examination.  
If the examination is conducted by any 
examiner other than Dr. Brennan, the 
entire claims file (to include a complete 
copy of this REMAND) must be made 
available to a physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The RO should request the 
physician to respond to all questions 
posed in the Board's April 2005 Remand, 
as well as in this Remand (as indicated 
above), and provide a complete rationale 
for the conclusions reached in a printed 
(typewritten) report.  

6.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notices of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

7.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall.

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.           
 
9.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


